Malpass, J.
This is a motion made by' the plaintiff for an order modifying defendants’ demand for a bill of particulars by vacating certain items contained in the demand.
The action is brought under article 7 of the Decedent Estate Law to recover from the heirs at law and distributees of a deceased person for goods sold and delivered and services rendered to the decedent during his lifetime. According to the complaint the plaintiff is engaged in business as a wholesaler and retailer of plumbing and heating supplies and it is alleged that during the latter part of 1940 and the early part of 1941, at the special instance and request of the decedent, the plaintiff sold and delivered certain merchandise to the decedent, “ to the agreed and reasonable value of one hundred and six and eighty-eight one hundredths dollars ($106.88), which said sum decedent promised and agreed to pay "therefor.” A payment was made on this account in April, 1941, according to the complaint and the decedent died November 20, 1941, leaving a balance unpaid, according to the complaint, of $84.88. The surviving heirs and distributees who are defending this action assert that they have no knowledge as to the particulars of this transaction between the plaintiff and the decedent and have demanded a bill of particulars which among other things shall disclose the time, place, date and name of the person to whom the request of the decedent was made and the names of the persons who rendered services to the - décedent together with a statement of the dates on which said services were rendered and the amount of time spent by each such person on each date as well as a description of the services rendered by such person, a statement of the time and place where ■ the decedent promised and agreed to pay the amount alleged- to have been so promised by the decedent and the name of the person to whom said promise and agreement was made.
Under the circumstances as disclosed by the pleadings in this case and the affidavits of the parties on this motion, it seems *121to me that the defendants are centitled to the particulars asked for in their demand. (Stern v. Bellas, Hess & Co., 166 App. Div. 806.)
The motion is denied, without costs.